 1
 2
 3
 4
 5
 6
 7
 8
 9
10                                                     THE HONORABLE JAMES L. ROBART
11
12
13
14
15
16
17                       . THE UNITED STATES DISTRICT COURT FOR
18                         THE WESTERN DISTRICT OF WASHINGTON
19
20    KYLE BODDY et al.,
21                                                      No. 2:18-CV-01046-JLR
22                           Plaintiffs,
23                                                      SECOND STIPULATED MOTION AND
24           v.                                         ORDER TO EXTEND EXPERT REPORT
25                                                      DEADLINE
26    BRENT POURCIAU et al.
27                                                      NOTE ON MOTION CALENDAR:
28                           Defendants.                December 5, 2019
29
30
31          The Parties, by and through their attorneys of record, hereby file this stipulated
32
33                                                                         ' reports, set by
     motion seeking an extension of the December 11, 2019, deadline for expert
34
35   the Court's Minute Order Setting Trial Dates and Related Dates (ECF Nos. 41). To facilitate
36
37   ongoing negotiations by delaying upcoming expert expenses, the parties agree that the
38
39   deadline for expert reports should be extended by an additional five weeks. Accordingly, the
40
41   Parties hereby respectfully ask the Court to extend the deadline for disclosure of expert
42
43   testimony from December 11, 2019 to January 15, 2020.
44
45
46
47


                                                                                  Peterson Baker PS
     STIPULATED MOTION AND ORDER(2:17-                                         110 Prefontaine Pl. S. #304
     CV-01046)-1                                                                   Seattle, WA 98104
                                                                                   Tel. 206-257-3367
                                                                                   Fax 206-257-3371
 1
 2    DATED this 5th day of December 2019.   PETERSON BAKER PS
 3
 4
 5                                           By: Isl Tyler C. Peterson
 6                                           Tyler C. Peterson, WSBA No. 39816
 7                                           PETERSON BAKER PS
 8                                           110 Prefontaine PL S. #304
 9                                           Seattle, WA 98104
10                                           Ph: 206-257-3367
11                                           Email: tyler@petersonbakerlaw.com
12
13                                           Attorneys for Plaintiffs
14
15                                           THE BEZOU LAW FIRM
16
17
18                                           By: Isl Matthew L. Devereaux
19                                           (with permission)
20                                           Matthew L. Devereaux, pro hac vice
21                                           THE BEZOU LAW FIRM
22                                           534 East Boston Street
23                                           Covington, LA 70433
24                                           Ph: 985.892.2111
25                                           Email: mdevereaux@bozou.com
26
27                                           Attorneys for Defendants
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47



     STIPULATED MOTION AND ORDER (2:17-
     CV-01046)- 2
 2                                              ORDER
 3
 4          Based on the foregoing, IT IS ORDERED that the deadline for the disclosure of
 5
 6   expert testimony in this case is extended from December 11, 2019 to January 13, 2020--the
 7
 8   deadline for discovery in this matter. The parties should be aware that the court will not
 9
10   grant additional extensions to the deadlines in this case absent good cause.
11                         ,~
12          DATED this~ day of December 2019
13
14
15
16                                                 Judge J aines L. Robart
17                                                 United State District Court Judge
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47



     STIPULATED MOTION AND ORDER (2:17-
     CV-01046) - 3
